[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant's motion for alimony pendente lite came before this court for a hearing after the court, Gordon, J. had entered an initial order for alimony pendente lite in the amount of $275.00 per week without prejudice to renewal of the motion after the defendant had an opportunity to conduct further discovery as to the assets of the plaintiff. CT Page 3857
The defendant, who was the bookkeeper at the plaintiff's roofing business for fifteen years before their separation in November 1989, has sought to establish that the plaintiff has substantial assets from that and other businesses which are not reflected on his financial affidavit.
Records of the plaintiff's roofing business,  a sole proprietorship,  indicate that the plaintiff has drawn the following amount as income in 1990, net of alimony payments to the defendant and net of amounts that the court finds to be likely to have been expended by the plaintiff on fuel for business vehicles as claimed:
    January                  $6277.14 February                 $3216.20 March                    $4267.69 April                    $6246.57 May                      $2426.05 June                     $3917.01 July                     $4853.54 August                   $1742.26 September                $2617.19 October                  $4133.83
After recognition of the expenses of the business which must be paid and allowing for certain federal liabilities which reduce the plaintiff's actual income, it appears that his net personal income exceeds the amount indicated on his affidavit by approximately $340.00  per week, that is, that his net weekly income (after payments to the defendant) is approximately $630.00 per week.
When the parties separated the defendant stopped her work as a bookkeeper in the roofing company operated by the plaintiff, and she has not been employed since that time. The evidence indicates that she is employable, and it has not been demonstrated that she is unable to support herself at least in part during this proceeding.
Taking into consideration the parties' age, health, station, occupation, amount and sources of income, vocational skills, employability, estate and deeds, pursuant to 46b-83 C.G.S., the court finds that it is appropriate to increase pendente lite alimony from $275.00 to $375.00 per week.
Beverly J. Hodgson, Judge